Citation Nr: 1501173	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-33 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 20 percent for residuals of right shoulder dislocation with torn glenoid labrum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel
INTRODUCTION

The Veteran served on active duty from August 1985 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO denied the Veteran's claim for a rating higher than 20 percent for residuals of right shoulder dislocation with torn glenoid labrum.  The Board remanded the case in March 2012 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to obtain up-to-date records of the Veteran's treatment from VA and private providers, obtain a VA examination, and then re-adjudicate the claim.  The AOJ obtained the identified records and scheduled the Veteran for a VA examination, which was conducted in May 2012.  The AOJ then issued a supplemental statement of the case in November 2012, in which it again denied the Veteran's claim for increase.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2012.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran's service-connected residuals of right shoulder dislocation with torn glenoid labrum have resulted in disability approximating range of motion of the arm to midway between the side and shoulder level.  No ankylosis, other impairment of the humerus, or impairment of the clavicle or scapula has been shown.


CONCLUSION OF LAW

The criteria for the assignment of a rating of 30 percent, but no higher, for the service-connected residuals of right shoulder dislocation with torn glenoid labrum have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71, 4.71a, Diagnostic Codes 5201, 5203 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim. See 38 C.F.R. § 3.159(b)(1).)

Here, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.

In this respect, through a January 2008 notice letter, the Veteran received notice of the information and evidence needed to substantiate her claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate her claim.

The Board also finds that the January 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom she wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in her possession).  These requirements were met by the aforementioned January 2008 notice letter.  The Board thus finds that "the appellant [was] provided the content-complying notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the January 2008 notice letter.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  Records of the Veteran's post-service treatment are of record.  In addition, the Veteran was afforded VA examinations in February 2008 and May 2012; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted full physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and she has provided written argument in support of her claim and testified before the undersigned Acting Veterans Law Judge.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claim that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that her service-connected residuals of right shoulder dislocation with torn glenoid labrum are more disabling than reflected by the 20 percent rating currently assigned.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Relevant medical evidence of record consists of VA examinations conducted in February 2008 and May 2012, as well as records of private and VA treatment the Veteran has received during the claim period.  Review of the February 2008 VA examination reflects that the Veteran complained of ongoing and severe pain in her right shoulder that had worsened significantly since August 2007.  She complained of giving way, stiffness, instability, weakness, clicking, and effusion in the shoulder, as well as daily flare-ups that caused her to stop moving her right arm until her medication took effect.  No dislocation or ankylosis was noted.  Her flexion was noted to be to 130 degrees, with pain beginning at 70 degrees; and her abduction was noted to be to 105 degrees, with pain beginning at 95 degrees.  Rotation was noted to be to 10 degrees, although the Veteran was unable to perform repetitions due to pain.  The examiner diagnosed the Veteran with status-post right anterior shoulder dislocation with torn glenoid labrum, degenerative changes of the right shoulder, grade II chondromalacia, and adhesive capsulitis.

Report of the May 2012 VA examination reflects that the examiner diagnosed the Veteran with residuals, status post right anterior shoulder dislocation with torn glenoid labrum.  No other diagnoses were assigned.  The Veteran complained of ongoing right shoulder pain and a limited range of motion, causing her to be unable to sleep on her right side and causing difficulty with work.  She stated that she had to guard her shoulder to prevent pain and had trouble getting dressed and doing her hair.  She reported that she occasionally got steroid injections that provided variable relief. She also complained of intermittent numbness and tingling in her right hand and forearm.  The examiner noted that the Veteran also experienced an unrelated cervical spine osteoarthritis and that multiple EMG studies were negative for neuropathy of the right upper extremity.  Range-of-motion testing revealed flexion of the shoulder to 120 degrees, with pain beginning at 70 degrees, and abduction to 110 degrees, with pain beginning at 90 degrees.  No change on repetitive-motion testing was noted.  The examiner found no ankylosis, tenderness to palpation, or guarding of the shoulder, and muscle strength was normal.  No impairment of the clavicle or scapula was noted, and the examiner found no disability tantamount to loss of the humerus head, nonunion, fibrous union, or recurrent dislocation of the humerus.  The examiner observed scars secondary to shoulder surgery but found them to be not easily visible, with normal sensory examination of the right upper extremity to touch, sharp, position, and vibration and no muscle weakness or atrophy and normal reflexes.  No separate neurological disorder was diagnosed, although the examiner stated that it was likely that the Veteran's complaints of numbness and tingling in the right upper extremity are related, not to her shoulder disorder, but to osteophytes in the cervical spine, which she clarified are not service connected or otherwise related to the Veteran's right shoulder disorder.  

In addition, the Veteran has sought ongoing treatment with both private and VA treatment providers for her service-connected residuals of right anterior shoulder dislocation with torn glenoid labrum.  Review of her treatment records reflects that the Veteran has complained on multiple occasions of ongoing pain in her right shoulder, as well as numbness and tingling in her right hand and fingers.  She has also been diagnosed on multiple occasions with degenerative joint disease of the right shoulder and has undergone physical therapy to treat the disorder.  Range-of-motion testing at a December 2007 private treatment visit revealed flexion to 110 degrees, with abduction limited to 65 degrees.  Similar testing conducted at a February 2008 treatment visit reflects that she was noted to have flexion and abduction to 90 degrees with "severe pain" throughout the range of motion.  Physical therapy treatment visits from January through March 2008 reflect findings of flexion to 93 degrees and abduction to 77 degrees.  Later testing revealed flexion and abduction of 90 degrees in March 2008 and October 2008 and flexion to 120 degrees in April 2008.  Subsequently, measurements of the Veteran's flexion have been to 130 degrees in September 2009 and to 80 degrees in March 2011, with 90 degrees of flexion found at treatment visits in November 2011, March 2012, and April 2012.  In addition, EMG study of the upper extremities was normal in January 2008.  At her January 2012 hearing before the undersigned Veterans Law Judge, the Veteran testified that she experienced chronic pain in her right shoulder and had difficulty drying her hair, lifting, and reaching with her right arm.

The Veteran's right shoulder disability has been rated by the RO as analogous to 38 C.F.R. § 4.71a, Diagnostic Code 5203, impairment of clavicle or scapula.  Under Diagnostic Code 5203, for either the major or minor joint, a 20 percent rating is for application when there is nonunion of the clavicle or scapula with loose movement, or when there is dislocation of the clavicle or scapula.  

Consideration may also be given to other rating criteria, such as those that address limitation of motion.  Under Diagnostic Code 5201, a 20 percent rating is for application when motion of the arm is limited to shoulder level, and a 30 percent rating is for limitation of motion of the major arm to midway between side and shoulder level.  In addition, Diagnostic Code 5202 provides for an 80 percent disability rating for loss of head of the humerus; a 60 percent rating for nonunion of the humerus; a 50 percent rating for fibrous union of the humerus; and a 30 percent rating for recurrent dislocation of the humerus at the scapulo-humeral joint with frequent episodes and guarding of all arm movements.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  Malunion of the humerus causing marked deformity warrants a 30 percent rating under Diagnostic Code 5205.  Id.

Upon review of the evidence, the Board finds that a rating of 30 percent, but no higher, is warranted for the Veteran's residuals of right shoulder dislocation with torn glenoid labrum.  This is so because the evidence shows that on multiple occasions throughout the appeal period, the Veteran's forward flexion and abduction of the right shoulder have been limited to something less than the shoulder level.  In this case, range-of-motion testing shows limitation of forward flexion to 80 degrees in March 2011, and limitation of abduction to 65 degrees in December 2007 and 77 degrees on multiple occasions in 2008.  These readings fall short of forward flexion or abduction to the shoulder level (90 degrees).  Further, the Veteran has been noted on multiple occasions to display painful motion throughout the ranges of motion; at the May 2012 VA examination, pain on forward flexion began at 70 degrees.  Accordingly, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran's right shoulder disability has displayed disability tantamount to the disability that exists with limitation of flexion to midway between the side and shoulder level, particularly when considering the Veteran's problems with painful motion.  This level of disability is contemplated by the 30 percent rating set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5201, governing limitation of motion of the arm.  Consequently, a disability rating of 30 percent is warranted for the Veteran's residuals of right shoulder dislocation with torn glenoid labrum.

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected residuals of right shoulder dislocation with torn glenoid labrum.  In this case, although there is radiological evidence of degenerative changes (arthritis) of the right shoulder, the Veteran is being rated for limitation of motion of her shoulder associated with such degenerative changes as required by regulation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  Similarly, the Board also notes that there is no evidence that the Veteran experiences disability comparable to ankylosis to warrant a higher disability rating under Diagnostic Code 5200.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  There is further no evidence that the Veteran has experienced impairments of the humerus, such as malunion, recurrent dislocation, fibrous union, or nonunion of the joint or loss of head of the humerus, rendering rating under Diagnostic Code 5202 inappropriate.  Similarly, there is no evidence that the Veteran has experienced dislocation, malunion, or nonunion of the clavicle or scapula to warrant a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  The Board acknowledges that the Veteran has complained of painful motion.  However, as discussed above, the Board finds that any such pain and its effect on the Veteran's shoulder function is contemplated in the 30 percent rating herein assigned.  Therefore, the Board finds that a disability rating higher than the 30 percent herein assigned based on additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is not warranted under the rating criteria.

The Board has considered the Veteran's contentions with regard to her claim for a higher rating.  Although the Board does not doubt the sincerity of the Veteran's belief that her disability is more severely disabling than reflected in the current rating, as a lay person without the appropriate medical training or expertise, she simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The statements from the Veteran clearly articulate the symptoms and troubles she experiences; however, even with consideration of those problems, a rating higher than that assigned herein is not warranted under the relevant criteria.

In sum, the evidence of record shows that, for the entirety of the claim period, a disability rating of 30 percent, but no higher, for the Veteran's residuals of right shoulder dislocation with torn glenoid labrum is warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5200-5203.

In exceptional cases, where the schedular evaluation is found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation Service is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to service-connected disability.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2014).  The Court has held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The first step is to determine whether the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If so, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  If the first two steps have been satisfied, the third step is to refer the claim to the under Secretary for Benefits or the Director of the Compensation Service for determination of whether an extra-schedular rating is warranted.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's residuals of right shoulder dislocation with torn glenoid labrum has reflected so exceptional or unusual a disability picture as to warrant consideration of the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  In that connection, the Board finds that the symptoms of the Veteran's disability have been accurately reflected and are specifically contemplated by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral is not warranted for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 115-16.

For all the foregoing reasons, the Board finds that the Veteran's service-connected residuals of right shoulder dislocation with torn glenoid labrum warrants a 30 percent disability rating.  This is so for the entirety of the claim period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 5305 (2014).  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than that assigned herein, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability rating of 30 percent for residuals of right shoulder dislocation with torn glenoid labrum is granted, subject to the law and regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


